Citation Nr: 0835323	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-39 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a lumbosacral spine 
disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to April 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in October 2007, at the Detroit RO, before 
the undersigned Acting Veterans Law Judge and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The Board notes that at the October 2007 hearing, the veteran 
testified that he wished to file a claim for service 
connection for headaches.  He submitted a written statement 
at the hearing indicating the same.  That claim is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disorder is not 
manifested by flexion limited to 60 degrees or less, and the 
combined range of motion of the thoracolumbar spine is not 
limited to 120 degrees or less.

2.  The veteran's lumbosacral spine disorder is not 
manifested by intervertebral disc syndrome, muscle spasm on 
extreme forward bending, loss of lateral spine motion, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
lumbosacral spine disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 
4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, an June 2006 letter notified the veteran that 
he must submit evidence that his service-connected lower back 
disability had increased in severity, that his disability 
rating would be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, and advised him of the types of medical and lay 
evidence that he may submit, including statements from his 
doctor or other individuals who are able to describe the 
manner in which his disability has become worse.  There was 
no reference, however, to the effect of the condition's 
worsening on the veteran's employment and daily life, or to 
the diagnostic criteria for establishing a higher rating for 
his service connected lower back disability.  

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his October 2007 hearing, 
the veteran discussed how his back disability affected his 
employment situation, including that he had recently left a 
job that he had only worked for four months because he had to 
get up and take numerous breaks to stretch his back.  The 
veteran also testified as to how his daily life was affected, 
including that he takes numerous pain medications daily, 
experiences pain and stiffness in the morning and has 
difficulty sleeping at night.  Thus, as the Board finds the 
veteran had actual knowledge of this requirement, any failure 
to provide him with adequate notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a November 2006 
statement of the case (SOC) provided the veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected lumbosacral spine disorder, and 
that subsequently, in November 2006 and in February 2007, a 
supplemental statement of the case (SSOC) was issued.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and available private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded a VA examination in July 2006 in connection with 
this claim.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the veteran in this case.

Legal Criteria 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.1 (2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2007).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2007).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2007).

Analysis

In conjunction with his claim, the veteran was afforded a VA 
spine examination in July 2006.  At the examination, the 
veteran had nonspecific complaints of pain.  He stated that 
his pain varied and was migratory.  He indicated that he took 
several medications for his back pain.  

Range of motion testing revealed forward flexion to 75 
degrees, extension to 18 degrees, left lateral flexion to 20 
degrees, right lateral flexion to 20 degrees, left lateral 
rotation to 20 degrees and right lateral rotation to 20 
degrees.  The veteran's combined range of motion was 
therefore 173 degrees.  While the veteran told the examiner 
that there was a 60 percent additional functional loss due to 
pain after repetitive use, the examining physician observed 
that there was no additional limitation of motion due to 
weakness, lack of endurance or fatigue.  In regard to 
objective evidence of painful motion, spasm, weakness and/or 
tenderness, no palpable spasm was present.  In regard to the 
neurological evaluation, there was no muscle atrophy and 
muscle tone and strength were appropriate.  There were no 
incapacitating episodes in the past 12 months.  

The veteran was diagnosed with ankylosis of the SI joints, 
osteoarthritis of the lower lumbar spine, degenerative disc 
disease at C6-C7 and spondylosis of the thoracic spine. 

The general rating formula for disease and injures of the 
spine, specifically, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. 
§ 4.71a, Plate V (2007).

In this case, the Board finds that an increased evaluation 
for the veteran's lumbar spine disability is not warranted 
under Diagnostic Code 5237(2007).  The criteria for increase 
are not met here because the functional equivalent of or 
actual forward flexion is not limited to 60 degrees or less, 
a combined range of motion of the thoracolumbar spine is not 
limited to 120 degrees or less, and there are no complaints 
of or findings for muscle spasm, guarding, localized 
tenderness, abnormal gait, abnormal spinal contour, or 
vertebral body fracture.  Despite the veteran's assertion of 
additional loss due to pain following repetitive use, the 
examiner found no additional limitation of motion due to 
weakness, lack of endurance or fatigue, no palpable spasm was 
present, and no muscle atrophy.  Accordingly, the Board 
concludes that the current disability assigned accurate 
reflects the current functional impairment.   

Additionally, as noted by the July 2006 VA examiner, there is 
no evidence of incapacitating episodes during the previous 12 
months warranting a higher evaluation.  While the veteran has 
reported that he had to stop working due to his lumbosacral 
spine disorder, there is no indication in his VAMC or private 
treatment records of any incapacitating episodes.  Thus, no 
health care provider has prescribed bed rest for his back 
disability.

Furthermore, despite the veteran's testimony at his October 
2007 hearing of pain radiating into his right leg, there is 
no clinical evidence of neurological impairment related to 
the veteran's lumbosacral spine disorder.  There was no 
neurological abnormality during the July 2006 VA examination.  
The veteran's muscle tone in was normal with normal strength 
and no atrophy.  Accordingly, a separate evaluation based on 
neurological symptoms is not warranted.

The Board notes that the veteran was diagnosed with ankylosis 
of the SI joints at his July 2006 VA examination.  However, 
in order to receive a higher evaluation based on ankylosis, 
favorable ankylosis of the entire thoracolumbar spine must be 
present.  Therefore, the veteran has not been diagnosed with 
the type of ankylosis required to warrant a higher disability 
evaluation. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected lumbar spine 
disorder has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, the Board has specifically considered the 
veteran's statements and contentions in the record.  The 
veteran has asserted that his back disability has increased 
in severity.  However, his statements are non-specific, 
failing to adequately portray his functional impairment.  
Against this background are the observations of skilled, 
medical professionals.  The Board concludes that the 
observations of the skilled professionals, reflecting precise 
findings, are more probative than generic lay statements.  In 
weighing the evidence, the Board concludes that the 
preponderance of the evidence is against the claim for 
increase.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased disability rating for service-
connected lumbosacral spine disorder, claimed as Reiter's 
Syndrome, currently rated as 10 percent disabling, is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


